842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steve D. ANDERSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-5810.
United States Court of Appeals, Sixth Circuit.
March 14, 1988.

Before ENGEL, MERRITT and CORNELIA G. KENNEDY, Circuit Judges.

ORDER

1
This federal prisoner appeals the district court's order denying his motion to vacate, set aside, or reduce sentence filed pursuant to 28 U.S.C. Sec. 2255.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Following a jury trial, petitioner was convicted on two counts of willful possession of illegal firearms and sentenced to serve ten years imprisonment.  In support of his motion to vacate, petitioner alleged, in part, that he was denied effective assistance of counsel and that the search warrant which led to his arrest and conviction was invalid.  Additionally, he requested an evidentiary hearing.  The district court denied the motion to vacate after finding that petitioner's claims lacked merit and that an evidentiary hearing was not warranted.


3
Upon review, we conclude that the decision of the district court was correct.  Accordingly, we affirm the judgment entered June 17, 1987, for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.